Shulman, Chief Judge.
This appeal is from appellant’s conviction for two counts of armed robbery and one count of aggravated assault upon a peace officer engaged in the performance of his official duties.
1. When the prosecuting attorney asked appellant a question that referred to appellant’s participation in a previous criminal transaction which was unrelated to the charges for which appellant was being tried, appellant’s counsel objected and moved for a mistrial. The trial court denied the mistrial, but rebuked the prosecuting attorney in the presence of the jury and instructed the jury to disregard the question. Counsel did not thereafter renew the motion for mistrial. “ ‘[W]here the trial judge gives corrective instructions and thereafter counsel fails to request further instructions or renew his motion for mistrial, an enumeration addressed to such ground is without merit.’ [Cits.]” Grayson v. State, 159 Ga. App. 138, 139 (282 SE2d 755).
2. Appellant offered into evidence a photograph of the crime scene, showing appellant lying bleeding on the ground after having been shot by the arresting officer. When counsel was unable to articulate any relevance the photograph had to any issue in the case, the trial court refused to admit it. That ruling is enumerated as error.
“ ‘The admission or exclusion of photographs ... is a matter within the discretion of the trial judge and will not be controlled unless abused. [Cits.]’ ” Thomas v. State, 146 Ga. App. 530 (3) (246 SE2d 514). Since the proffered photograph had no relevance to contested issues in this case, we find no abuse of discretion in the trial court’s refusal to admit it into evidence.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

*442Decided October 17, 1983.
Gordon B. Smith, for appellant.
Spencer Lawton, Jr., District Attorney, David T. Lock, Assistant District Attorney, for appellee.